625 F.2d 5
Ruth A. WITTENBERG et al., Plaintiffs, Appellants,v.CONTINENTAL REAL ESTATE PARTNERS, LTD.-74A et al.,Defendants, Appellees.
No. 80-1039.
United States Court of Appeals, First Circuit.
Argued May 8, 1980.Decided July 18, 1980.

Appeal from the United States District Court for District of Massachusetts; W. Arthur Garrity, Jr., Judge.
Eugene W. Landy, Eatontown, N. J., with whom Landy & Spector, Eatontown, N.J., Albert P. Zabin and Schneider, Reilly, Zabin & Connally, Boston Mass., were on brief, for plaintiffs, appellants.
John J. Langhauser, New York City, with whom Hugh N. Fryer, Dewey, Ballantine, Bushby, Palmer & Wood, New York City, Gael Mahony, Hill & Barlow, Boston, Mass., and Allen I. Young, New York City, were on brief, for Price Waterhouse & Co., Inc., defendant, appellee.
Laura Steinberg, Boston, Mass., with whom Edward R. Lev and Sullivan & Worcester, Boston, Mass., were on brief, for Continental Real Estate Partners, Ltd.-74A, Continental Real Estate Equities, Inc., Robert A. Kuras and Kuras & Co., Inc., defendants, appellees.
Before COFFIN, Chief Judge, CAMPBELL, Circuit Judge, DAVIS, Judge.*
PER CURIAM.


1
The decision of the district court, 478 F.Supp. 504, is affirmed substantially for the reasons stated in the thoughtful opinion of the district court.  We note only for the sake of completeness that plaintiffs never availed themselves of the opportunity offered by the district court to amend their complaint after its decision.


2
Affirmed.



*
 Of the United States Court of Claims, sitting by designation